                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 COUNTY OF LEON                                §
                                               §
          Plaintiff,                           §
                                               §
                                               §
          v.                                   § Case No. 4:18-cv-04709
                                               §
                                               §
                                               §
 PURDUE PHARMA L.P., et al.                    §
                                               §
                                               §
          Defendants.                          §
                                               §

                                    NOTICE OF DECISION

                                     Plaintiffs’ Joint Motion to Remand, filed on December 18,
         Pending before the Court is Plaintiffs'

2018.    Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company (collectively, "Purdue")
                       “Purdue”) file this Notice of Decision to inform the Court of three recent

rulings on nearly identical motions to remand filed in similar cases in the Southern District of

Texas.

         In County of Blanco v. Purdue Pharma L.P., et al,. Case No. 4:18-cv-04705, Judge

Alfred Bennett denied Plaintiffs'
                      Plaintiffs’ Joint Motion to Remand on January 30, 2019. (Order attached

as Exhibit A.)

         In County of Hardin v. Endo Health Solutions, Inc., et al., Case No. 4:19-cv-0114, Judge

Kenneth Hoyt denied Plaintiff's
                    Plaintiff’s Motion to Remand on February 12, 2019, and stayed the case

pending transfer to MDL No. 2804. (Order attached as Exhibit B.)

         In both the Hardin and Blanco cases, Plaintiffs argued as they do in this case that the

court did not have diversity jurisdiction because they contended that a trustee in the Purdue

Pharma L.P. chain of ownership was a citizen of Texas. In response, Defendants submitted the
same documentary evidence, which showed that the trustee had changed his citizenship from

Texas to Florida before the cases were filed.

       In County of Jasper v. Purdue Pharma L.P., et al., Case No. 4:18-cv-04706, Judge

Rosenthal addressed another nearly identical motion to remand in another opioid case brought by

a Texas county. On February 6, 2019, Judge Rosenthal declined to rule on the remand issue and

stayed the case pending transfer to the Federal Opioid MDL proceeding currently in the Northern

District of Ohio in the matter captioned In re: National Prescription Opiate Litigation, MDL

Case No. 2804. Judge Rosenthal found that "[h]aving
                                          “[h]aving [the remand] issue decided after transfer

avoids duplicative discovery and inconsistent pretrial rulings on the citizenship of Purdue

Pharma’s trustees"
Pharma's trustees” because "[t]he
                           “[t]he issues involved in the remand motion may also arise in other

                                                                  Pharma’s trustees is essential
cases subject to MDL transfer, in which the citizenship of Purdue Pharma's

                  jurisdiction.” (Order attached as Exhibit C.)
to subject-matter jurisdiction."



Dated: February 14, 2019                        Respectfully submitted,

                                                /s/ Noelle M
                                                /s/        M. Reed
                                                Noelle M. Reed
                                                Federal Bar No. 27139
                                                State Bar No. 24044211
                                                noelle.reed@skadden.com
                                                SKADDEN,
                                                S KADDEN, ARPS,  SLATE,
                                                           ARPS, S LATE, MEAGHER
                                                                         MEAGHER
                                                  & FLOM
                                                     FLOM LLP
                                                1000 Louisiana Street, Suite 6800
                                                Houston, Texas 77002
                                                Tel: (713) 655-5122
                                                Fax: (713) 483-9122

                                                Purdue Pharma L.P.; Purdue Pharma Inc.;
                                                and The Purdue Frederick Company




                                                   2
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, the forgoing document was transmitted to

the Clerk of the Court using the ECF System for filing. Based on the records currently on

file, the Clerk of the Court will transmit a Notice of Electronic Filing for this filing to all

registered counsel of record.

                                                          /s/ Noelle M
                                                          /s/        M. Reed
                                                          Noelle M. Reed




                                              3
